
	
		II
		111th CONGRESS
		1st Session
		S. 1377
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for an automatic increase in the Federal
		  matching rate for the Medicaid program during periods of national economic
		  downturn to help States cope with increases in Medicaid costs.
	
	
		1.Automatic increase in the
			 Federal medical assistance percentage during periods of national economic
			 downturn
			(a)National
			 Economic Downturn Assistance FMAP
				(1)In
			 generalSection 1905 of the Social Security Act (42 U.S.C. 1396d)
			 is amended—
					(A)in subsection
			 (b), in the first sentence—
						(i)by
			 striking and (4) and inserting (4); and
						(ii)by
			 inserting and (5) with respect to each fiscal year quarter other than
			 the first quarter of a national economic downturn assistance period described
			 in subsection (y)(1), the Federal medical assistance percentage for any State
			 described in subsection (y)(2) shall be equal to the national economic downturn
			 assistance FMAP determined for the State for the quarter under subsection
			 (y)(3) before the period; and
						(B)by adding at the
			 end the following:
						
							(y)National
				Economic Downturn Assistance FMAPFor purposes of clause (5) of
				the first sentence of subsection (b):
								(1)National
				economic downturn assistance periodA national economic downturn
				assistance period described in this paragraph—
									(A)begins with the
				first fiscal year quarter for which the Secretary determines that for at least
				23 States, the rolling average unemployment rate for that quarter has increased
				by at least 10 percent over the corresponding quarter for the most recent
				preceding 12-month period for which data are available (in this subsection
				referred to as the trigger quarter); and
									(B)ends with the
				first succeeding fiscal year quarter for which the Secretary determines that
				less than 23 States have a rolling average unemployment rate for that quarter
				with an increase of at least 10 percent over the corresponding quarter for the
				most recent preceding 12-month period for which data are available.
									(2)Eligible
				stateA State described in this paragraph is a State for which
				the Secretary determines that the rolling average unemployment rate for the
				State for any quarter occurring during a national economic downturn assistance
				period described in paragraph (1) has increased over the corresponding quarter
				for the most recent preceding 12-month period for which data are
				available.
								(3)Determination
				of national economic downturn assistance fmap
									(A)In
				generalThe national economic downturn assistance FMAP for a
				fiscal year quarter determined with respect to a State under this paragraph is
				equal to the Federal medical assistance percentage for the State for that
				quarter increased by the number of percentage points determined by—
										(i)dividing—
											(I)the Medicaid
				additional unemployed increased cost amount determined under subparagraph (B)
				for the quarter; by
											(II)the State's
				total Medicaid quarterly spending amount determined under subparagraph (C) for
				the quarter; and
											(ii)multiplying the
				quotient determined under clause (i) by 100.
										(B)Medicaid
				additional unemployed increased cost amountFor purposes of
				subparagraph (A)(i)(I), the Medicaid additional unemployed increased cost
				amount determined under this subparagraph with respect to a State and a quarter
				is the product of the following:
										(i)State increase
				in rolling average number of unemployed individuals from the base quarter of
				unemployment
											(I)In
				generalThe amount determined by subtracting the rolling average
				number of unemployed individuals in the State for the base unemployment quarter
				for the State determined under subclause (II) from the rolling average number
				of unemployed individuals in the State for the quarter.
											(II)Base
				unemployment quarter defined
												(aa)In
				generalFor purposes of subclause (I), except as provided in item
				(bb), the base quarter for a State is the quarter with the lowest rolling
				average number of unemployed individuals in the State in the 12-month period
				preceding the trigger quarter for a national economic downturn assistance
				period described in paragraph (1).
												(bb)ExceptionIf
				the rolling average number of unemployed individuals in a State for a quarter
				occurring during a national economic downturn assistance period described in
				paragraph (1) is less than the rolling average number of unemployed individuals
				in the State for the base quarter determined under item (aa), that quarter
				shall be treated as the base quarter for the State for such national economic
				downturn assistance period.
												(ii)National
				average amount of additional federal medicaid spending per additional
				unemployed individualIn the case of—
											(I)a calendar
				quarter occurring in fiscal year 2012, $350; and
											(II)a calendar
				quarter occurring in any succeeding fiscal year, the amount applicable under
				this clause for calendar quarters occurring during the preceding fiscal year,
				increased by the annual percentage increase in the medical care component of
				the consumer price index for all urban consumers (U.S. city average), as
				rounded up in an appropriate manner.
											(iii)State
				nondisabled, nonelderly adults and children medicaid spending index
											(I)In
				generalWith respect to a State, the quotient (not to exceed
				1.00) of—
												(aa)the State
				expenditure per person in poverty amount determined under subclause (II);
				divided by—
												(bb)the National
				expenditure per person in poverty amount determined under subclause
				(III).
												(II)State
				expenditure per person in poverty amountFor purposes of
				subclause (I)(aa), the State expenditure per person in poverty amount is the
				quotient of—
												(aa)the total amount
				of annual expenditures by the State for providing medical assistance under the
				State plan to nondisabled, nonelderly adults and children; divided by
												(bb)the total number
				of nonelderly adults and children in poverty who reside in the State, as
				determined under paragraph (4)(A).
												(III)National
				expenditure per person in poverty amountFor purposes of
				subclause (I)(bb), the National expenditure per person in poverty amount is the
				quotient of—
												(aa)the sum of the
				total amounts determined under subclause (II)(aa) for all States; divided
				by
												(bb)the sum of the
				total amounts determined under subclause (II)(bb) for all States.
												(C)State's total
				Medicaid quarterly spending amountFor purposes of subparagraph
				(A)(i)(II), the State's total Medicaid quarterly spending amount determined
				under this subparagraph with respect to a State and a quarter is the amount
				equal to—
										(i)the total amount
				of expenditures by the State for providing medical assistance under the State
				plan to all individuals enrolled in the plan for the most recent fiscal year
				for which data is available; divided by
										(ii)4.
										(4)DataIn
				making the determinations required under this subsection, the Secretary shall
				use, in addition to the most recent available data from the Bureau of Labor
				Statistics Local Area Unemployment Statistics for each State referred to in
				paragraph (5), the most recently available—
									(A)data from the
				Bureau of the Census with respect to the number of nonelderly adults and
				children who reside in a State described in paragraph (2) with family income
				below the poverty line (as defined in section 2110(c)(5)) applicable to a
				family of the size involved (or, if the Secretary determines it appropriate, a
				multiyear average of such data);
									(B)data reported to
				the Secretary by a State described in paragraph (2) with respect to
				expenditures for medical assistance under the State plan under this title for
				nondisabled, nonelderly adults and children; and
									(C)econometric
				studies of the responsiveness of Medicaid enrollments and spending to changes
				in rolling average unemployment rates and other factors, including State
				spending on certain Medicaid populations.
									(5)Definition of
				rolling average number of unemployed individuals, rolling
				average unemployment rateIn this subsection, the
				term—
									(A)rolling
				average number of unemployed individuals means, with respect to a
				calendar quarter and a State, the average of the 12 most recent months of
				seasonally adjusted unemployment data for each State;
									(B)rolling
				average unemployment rate means, with respect to a calendar quarter and
				a State, the average of the 12 most recent monthly unemployment rates for the
				State; and
									(C)monthly
				unemployment rate means, with respect to a State, the quotient
				of—
										(i)the monthly
				seasonally adjusted number of unemployed individuals for the State; divided
				by
										(ii)the monthly
				seasonally adjusted number of the labor force for the State,
										using the
				most recent data available from the Bureau of Labor Statistics Local Area
				Unemployment Statistics for each State.(6)Increase in cap
				on payments to territoriesWith respect to any fiscal year
				quarter for which the national economic downturn assistance Federal medical
				assistance percentage applies to Puerto Rico, the Virgin Islands, Guam, the
				Northern Mariana Islands, or American Samoa, the amounts otherwise determined
				for such commonwealth or territory under subsections (f) and (g) of section
				1108 shall be increased by such percentage of such amounts as the Secretary
				determines is equal to twice the average increase in the national economic
				downturn assistance FMAP determined for all States described in paragraph (2)
				for the quarter.
								(7)Scope of
				applicationThe national economic downturn assistance FMAP shall
				only apply for purposes of payments under section 1903 for a quarter and shall
				not apply with respect to—
									(A)disproportionate
				share hospital payments described in section 1923;
									(B)payments under
				title IV or XXI; or
									(C)any payments
				under this title that are based on the enhanced FMAP described in section
				2105(b).
									(8)Additional requirement for certain
				statesIn the case of a State described in paragraph (2) that
				requires political subdivisions within the State to contribute toward the
				non-Federal share of expenditures required under section 1902(a)(2), the State
				shall not require that such political subdivisions pay for any fiscal year
				quarters occurring during a national economic downturn assistance period a
				greater percentage of the non-Federal share of such expenditures, or a greater
				percentage of the non-Federal share of payments under section 1923, than the
				respective percentage that would have been required by the State under State
				law in effect on the first day of the fiscal year quarter occurring immediately
				prior to the trigger quarter for the
				period.
								.
					(2)Effective date;
			 no retroactive applicationThe amendments made by paragraph (1)
			 take effect on January 1, 2012. In no event may a State receive a payment on
			 the basis of the national economic downturn assistance Federal medical
			 assistance percentage determined for the State under section 1905(y)(3) of the
			 Social Security Act for amounts expended by the State prior to January 1,
			 2012.
				(b)GAO study and
			 report
				(1)StudyThe
			 Comptroller General of the United States shall analyze the previous periods of
			 national economic downturn, including the most recent such period in effect as
			 of the date of enactment of this Act, and the past and projected effects of
			 temporary increases in the Federal medical assistance percentage under the
			 Medicaid program with respect to such periods.
				(2)ReportNot
			 later than April 1, 2011, the Comptroller General of the United States shall
			 submit a report to Congress on the results of the analysis conducted under
			 paragraph (1). Such report shall include such recommendations as the
			 Comptroller General determines appropriate for modifying the national economic
			 downturn assistance FMAP established under section 1905(y) of the Social
			 Security Act (as added by subsection (a)) to improve the effectiveness of the
			 application of such percentage in addressing the needs of States during periods
			 of national economic downturn, including recommendations for—
					(A)improvements to
			 the factors that begin and end the application of such percentage;
					(B)how the
			 determination of such percentage could be adjusted to address State and
			 regional economic variations during such periods; and
					(C)how the
			 determination of such percentage could be adjusted to be more responsive to
			 actual Medicaid costs incurred by States during such periods, as well as to the
			 effects of any other specific economic indicators that the Comptroller General
			 determines appropriate.
					
